WiNsnow, C. J.
The following propositions are decided in this case:
1. Where a person is induced by the false representation of another to do an act which in consequence of such misrepresentation he (without negligence on his part) believes to be neither illegal nor immoral, and which would not be illegal or immoral if the representation were true, but which is in fact a criminal offense, he may recover from the maker of the representation any damages sustained by him proximately resulting from the act. Burrows v. Rhodes, [1899] 1 Q. B. 816; Morrill v. Palmer, 68 Vt. 1, 33 Atl. 829, 33 L. R. A. 411; Hess v. Culver, 77 Mich. 598, 43 N. W. 994.
2. The rule that a minor, suffering an injury while engaged in an employment which the law forbids him to be engaged in on account of his age, cannot be barred of his recovery nor subjected to an action or counterclaim for damages because he misrepresented his age when he was employed (Stetz v. P. Mayer B. & S. Co. 163 Wis. 151, 156 N. W. 971), does not apply to the father or other third person upon the faith of whose false representations the minor was employed. The law prohibiting the employment of children of tender years at dangerous occupations is for the protection of the children themselves, and public policy forbids that they should be capable of dispensing with its provisions. The same consideration, however, does not.apply to the act *269of the parent. No good reason is perceived why be should not answer for his wrong. .
3. The findings of the jury in the present case are supported by sufficient evidence, and when taken in connection with admitted facts sustain the judgment.
4. The plaintiff was asked on cross-examination if he knowingly had in his employ, working at the factory, boys under sixteen years of age at the time he hired the defendant’s son, and an objection to the question was sustained. There was no offer to show that such boys, if employed, were employed in violation of law, i. e. at any prohibited occupation or without a permit such as the law requires. There may be other reasons justifying the ruling, but this seems sufficient.
5. Witnesses were called to testify that they worked for the plaintiff on prohibited machinery several years ago when they were under sixteen years of age, and objection to such testimony was sustained. This ruling was ■ correct for the reason that there was no offer to show that the plaintiff either knew or ought to have known that the witnesses were under the required age.
6. Sec. 2894a, Stats., requiring the successful party to perfect the judgment within sixty days after the filing of findings or rendition of a verdict or forfeit his right to costs, plainly does not apply to a case in which a special verdict finding the facts alone is rendered. Colle v. K., G. B. & W. R. Co. 149 Wis. 96, 135 N. W. 536. No one can tell in such case which party is successful until the court makes a decision or finding on the question. Necessarily the sixty days does not begin to run until that decision is made.
Other questions are raised, but they are not deemed of sufficient merit to require discussion.
By the Court. — Judgment affirmed.